DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-11 are pending and presented for examination.
Claims 1-11 are rejected.

Priority
The instant application is a Continuation-in-Part of application 16/178,041 filed 1 November 2018, which is a Continuation-in-Part of earlier application 15/797,413 filed 30 October 2017.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 relating to foreign application TW105137833 filed 18 November 2016.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/797,413, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, no mention .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pather (U.S. 6,350,470), Mantelle (U.S. 5,234,957), and Martin (M. Martin, et al, Doxorubicin in Combination with Fluorouracil and Cyclophosphamide (i.v. FAC Regimen, Day 1,21) Versus Methoxtrexate in Combination with Fluorouracil and Cyclophosphamide (i.v. CMF Regimen, Day 1,21) as Adjuvant Chemotherapy for Operable Breast Cancer: A Study by the GEICAM Group, 14 Ann. Oncol. 833 (2003)), in view of Teng (6,747,014).
Applicants’ claims are directed to compositions combining each of a hydrophobic and hydrophilic small molecule drug, a lipophilic solvent, an acidic compound, and an effervescent ingredient, all of which are encased by an enteric layer, which is described as behaving in a certain manner when administered and coming in contact with the intestinal fluid.  Applicants are reminded that a recitation of an intended use will not limit the scope of the claim because it merely defines a context in which the invention may operate.  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  As such, the terminal clause of the claim following the recitation of “an effervescent ingredient” is afforded minimal patentable weight owing to its description of the manner in which the composition is to behave under certain conditions of use.  Dependent Claim 2 includes a gelatin layer coating the drug layer.  Claim 3 specifies the physical form of the composition.  Claim 4 narrows the identity of the enteric coating therein provided  Claims 5 and 6 narrow the identity of each of the hydrophobic and hydrophilic agents to be included in the compositions, respectively.  Claims 7 and 8 narrow the identity of the solvent to be included to capric acid.  Claim 9 specifies the 
Pather describes effervescent drug compositions for oral delivery of drugs having poor bioavailability.  (Abs.)  Drugs specifically recited as suitable for being incorporated into the dosage forms described include combinations of drugs such as the instantly claimed doxorubicin, while also directing the skilled artisan to the disclosure of Mantelle for a more comprehensive listing of such agents.  (Col.4, L.10).  Mantelle’s disclosure recites the instantly claimed 5-fluorouracil as a suitable active per the guidance of Pather, (Mantelle Col.20, L.41), with Martin establishing that combinations of doxorubicin and fluorouracil administered concurrently are known to be effective chemotherapeutic combinations.  Martin, pg. 834.  Pather establishes that the active component of the dosage form is to be combined with an acid source such as the citric acid of the instant claims and the instantly claimed sodium bicarbonate to provide for effervescence when dissolved.  (Col.2, L.61 – Col.3, L.10; Claims 14, 33, 46, 52, and 54).  Suitable dosage forms for the delivery of poorly bioavailable drugs include each of the instantly claimed tablets and capsules, (Col.5, L.56-59), which may be provided with an enteric coating employing an enteric polymer such as the instantly claimed hydroxypropylmethylcellulose phthalate.  (Col.4, L.56-65).  Pather indicates that in addition to the effervescent materials used to promote enhanced bioavailability of the poorly bioavailable drugs, chemical penetration enhancers including lipid or surfactant drug carriers may be employed.  (Col.5, L.13-24).  Concerning the relative amounts of each of the components recited by Pather as set forth by Claim 11, it must be remembered that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, Pather explicitly describes the amount of effervescent agent as ripe for optimization.  (Pather, Col.2, L.55-60).
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  Where, as here, the reference does not provide any motivation to select this specific combination of doxorubicin combined with citric acid, bicarbonate, and a chemical penetration enhancer such as a lipid carrier in a hypromellose phthalate coated tablet or capsule, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of doxorubicin and 5-fluorouracil formulated with citric acid, sodium bicarbonate, and a chemical penetration enhancer such as a lipid carrier in a hypromellose phthalate coated tablet or capsule from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”
Despite Pather suggesting various combinations of doxorubicin and fluorouracil combined with citric acid, bicarbonate, and a chemical penetration enhancer such as a lipid carrier in a hypromellose phthalate coated tablet or capsule; however, no mention is made in Pather concerning the use of capric acid as the chemical penetration enhancer.
This deficiency is cured by the teachings of Teng, which describes, among others, oral dosage formulations such as tablets and capsules.  (Abs., Col.5, L.2-5; Col.6, L.47-54; Col.28, L.56-61).  Teng indicates that in formulating these dosage forms, the use of chemical penetration enhancers including the instantly claimed capric acid.  (Col.8, L.3-6; Col.45, L.3-9).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the instant invention to have chosen capric acid as the lipid penetration enhancer of the tablets and capsules of Pather, owing to the fact that at the time of the instant application, capric acid was known to be useful in tablet and capsule formulations as a penetration enhancing lipid carrier taught by Pather as usefully included into the various combinations of doxorubicin combined with citric acid, bicarbonate, and a chemical penetration enhancer such as a lipid carrier in a hypromellose phthalate coated tablet or capsule described therein.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (indicating that "Reading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”).

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pather, Mantelle, Martin and Teng as applied to Claims 1 and 3-11 above, and further in view of Jahagirdar (U.S. PGPub. 2009/0011019).
Pather, Mantelle, Martin and Teng, discussed in greater detail above, suggest enteric coated dosage forms combining doxorubicin and 5-fluorouracil formulated with citric acid, sodium bicarbonate, and a chemical penetration enhancer such as a lipid carrier in a hypromellose phthalate coated tablet or capsule.  
None of Pather, Mantelle, Martin and Teng describe incorporating a gelatin layer surrounding the drug containing portion of the dosage form.
This is cured by the teachings of Jahagirdar, which establishes that each of enteric and gelatin coatings are commonly applied to bioadhesive layers in orally deliverable dosage forms.  [0046-47].
“When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Here, pre the teachings of Jahagirdar, it would have been prima facie obvious to have employed combinations of enteric and gelatin coatings on the bioadhesive drug delivery formulations suggested by Pather, Mantelle, Martin and Teng, as such an arrangement is little more than the predictable use of prior art elements according to their established functions.

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEAN M BASQUILL/Primary Examiner, Art Unit 1613